DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DANIEL B. SHARP,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-777

                          [November 10, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood J. Bauer, Jr., Judge; L.T. Case No.
432016CF000667.

  Jeffrey H. Garland of Jeffrey H. Garland, P.A., Fort Pierce, for
appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.